One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(LV) Mr President, the whole of the European Union is feeling the global economic crisis, but the recession has had its most serious effects in the Baltic States. For these states, the way out of the economic crisis is closely linked to a full transition to the euro. Although, since 2005, all the Baltic currencies have been directly pegged to the euro, because of the official Maastricht criteria they still cannot fully join the euro area. It is therefore the case that the Baltic States are suffering from the European Central Bank's low interest rate policy, which brought the loans and property bubbles to a head, but they are prevented from enjoying the true fruits of currency stability. I call upon you to take a political decision so that the euro can be introduced in the Baltic States on an exceptional basis. The small economies of these states are not a threat to the euro area. The threat is instability in the region, if these countries remain outside the euro area. Thank you for your attention.
(LV) Ladies and gentlemen, Mr President, I would like to draw your attention to the very dangerous economic situation in the Republic of Latvia. Currently, there is a plan in the country to close 50% of the hospitals. In some regions, unemployment is at 25%. In Latgale, 50% of workers have been laid off. 30% of police officers, 30% of schoolteachers and 30% of doctors have lost their jobs. The tax reforms, which are designed to increase taxes, will lead to the utter collapse of the economy. In this situation, instead of assistance, Latvia is being offered loans, which demand even more cuts to the very small budget. Things have now gone so far that some Swedish ministers are literally blackmailing the Latvian Government, demanding a reduction in funding. All this has led to a social explosion ...
(IT) Mr President, ladies and gentlemen, I think that Parliament should be very concerned by the latest report from the UN's Food and Agriculture Organisation.
Indeed, while some governments in the European Union, and most recently the Italian Government, continue to make immigration a criminal offence, violate the right to asylum and indiscriminately refuse entry, I believe that we need strong cooperation since it is a disgrace that the level of poverty described by the FAO in Africa, the Middle East and Asia still exists. Cooperation does not mean undertaking pointless projects which merely generate business for the same old companies, but helping these countries to emancipate themselves.
Another disgrace which Parliament needs to address is the privatisation of water, something in which certain governments of the EU engage. Water is a resource that belongs to everyone, an essential resource and not a commodity at the service of the multinationals.
(FR) Mr President, my speech concerns the deterioration in working conditions in Europe.
Today, nearly half of the people working in the world earn less than USD 2 a day. 12.3 million people are still victims of slavery, and more than 200 million children are forced to work. In Europe, the number of working poor is increasing day by day, and each year the International Labour Organisation records 160 000 deaths linked to a lack of prevention.
In this context, I would like to emphasise our responsibility towards all those who are deprived of jobs and social rights, who work in unfit conditions, towards those millions of workers who suffer mentally and physically, who are, at times, driven to suicide, or who are victims of cancers or chronic diseases caused by their working conditions. It is time to break with the religion that dictates that we must work harder, and to stop the race to make profits and to compete in the short term. Guaranteeing the right to decent work and strengthening labour law must be the Union's top priority over the next 10 years.
(PL) Mr President, the Food and Agriculture Organisation released a report recently in which it states that world food production must rise by at least 70% by 2050, or humanity will face the threat of famine. This is confirmation of an obvious truth. It is well known that there are increasing numbers of people in the world, while the amount of arable land available is falling. Meanwhile, European Union agricultural policy, under the guise of caring for market principles and improving the competitiveness of agriculture, is based on the systematic reduction of agriculture production in almost all of its sectors. In the context of world tendencies, this policy may turn out to be lethal, and may cause hunger in the not too distant future.
I think that in the European Union, there is a need for a fundamental change in the political approach to agriculture and its problems. We must really care for the food security of our continent. Enough of the policy of restricting agriculture, because it is a policy which is short-sighted and devoid of imagination.
(GA) Mr President, about this time three years ago, the British Government gave a commitment that they would bring in an Irish Language Act to protect and develop the Irish language in Northern Ireland. The legislation to protect the rights of Irish speakers is a significant part of the peace and reconciliation process.
As such, the Irish language should have the same statutory protection as native languages in the South of Ireland, in Scotland and in Wales.
Three years on, that legislation is still not in place.
I would appreciate it if you, Mr President, could speak with the power-sharing executive in Belfast about the importance and influence of multilingualism in general.
Eleven years after the signing of the Good Friday Agreement, and three years after the signing of the St Andrews Agreement, it is a matter of urgency for us that an Irish Language Act be put in place to normalise the rights of Irish language speakers in Northern Ireland.
Thank you. Please submit a written request on this matter.
Mr President, Wales is currently a major beneficiary of EU funding under the 2007-2013 Structural Funds programme. The money is largely directed towards developing sustainable economic growth and creating jobs. West Wales and the Valleys receives the highest level of support under the current Structural Funds, and rightly so.
Many regard the UK as a wealthy place to live. Very few people know the reality of the scale of poverty and unemployment in Wales. The Valleys have all but been destroyed by the closure of big industries which, at one point, were the backbone of solid hardworking communities. Today, the mines are closed. The factories that grew up in their place are outsourcing work overseas. The communities that thrived on this employment have not just lost their jobs but also their sense of purpose and belonging.
With more and more countries queuing up to join the EU, I am worried that Wales will see much-needed support go to newer member countries. I urge the Commission and the Council to ensure that Wales receives adequate funding, through a strong transitional settlement, when the current round of Structural Funds ceases in 2013.
(DE) Mr President, the extraordinarily dangerous Temelín nuclear power plant, at which there have already been 127 incidents since 2000, is very close to where I come from in Upper Austria and there is another close to Vienna at Mochovce in the Slovak Republic. Together, they form an unpleasant cocktail of old Soviet design and American engineering. From a legal point of view, the whole issue is problematic, as environmental impact assessments are not carried out in compliance with European legislation in either country. The parties to the proceedings have no possibility of obtaining judicial review of the final decision. That contradicts Article 10 of the Community Directive on environmental impact assessments.
I should like to take this opportunity to call on the Community to firmly oppose this construction project.
(EL) Mr President, given the resumption and intensification of Doha Round negotiations and in the run-up to the WTO ministerial conference to be held in Geneva at the end of November, we call for an in-depth debate with the Commission so that we can jointly decide on the European Union's negotiating position in light of the implementation of the Treaty of Lisbon. We also call on the Commission, as far as the agricultural sector is concerned, to respect its negotiating mandate in full and for any offer on its part not to entail further reform and, more to the point, not to pre-empt the review in 2013. In other words, we do not want a premature reform of the common agricultural policy through the back door or imposed from on high.
(HU) Mr President, it is commendable if a politician wishes to gain the maximum benefit for his or her country. We all do this, bearing in mind our voters' interests. However, this benefit cannot be gained to another person's detriment, and cannot, in any way, be the result of blackmail.
Václav Klaus, the Czech President, has astonished us all with his tactics for blocking the Treaty of Lisbon. This man who started his political life as a reformer has come up with demands that bring shame on both him and his country. I feel it is unacceptable to link the signing of the Treaty of Lisbon with the immunity of the Beneš Decrees. The Beneš Decrees passed in 1945 applied the principle of collective punishment, which is alien to the European legal order. In accordance with these laws, millions of innocent civilians had their citizenship revoked and were forcibly deported from the land of their birth simply because their mother tongue was German or Hungarian.
According to our European legal order, we cannot tolerate violation of human rights and personal freedom in any shape or form. However, this is what Václav Klaus is demanding from us.
(EL) Mr President, the recent kidnap of Athanasios Lerounis, the president of the non-governmental organisation 'Greek Volunteers', is the last in a series of kidnaps in the chaotic area between Pakistan and Afghanistan which contains Polish, British, Spanish, Chinese and Canadian citizens, most of whom have not escaped death. The residents of this area, also known as Kafiristan, which means land of the infidels, are fighting to uphold their principles, traditions and customs in a hostile environment which is gradually taking over.
Mr Lerounis and his team have been working effectively with the Kalash tribe for about fifteen years and have managed, during that time, to improve living conditions in this isolated community.
We call on the members of the European Parliament to use their power and to help rescue a volunteer who has devoted much of his adult life to understanding a community in central Asia threatened with extinction.
(FR) Mr President, ladies and gentlemen, two Member States - France and the United Kingdom - have announced their intention to send to Afghanistan refugees who came to Europe in an attempt to save their own lives.
I do not believe that we can continue to stand back in the face of this very serious threat to their lives. The British newspaper, The Guardian, reported in October that some Afghan refugees expelled from Australia had been killed upon their arrival in their country.
I believe that all of this goes completely against all of our international commitments.
The European Commission itself said in an action plan dated June 2008 that legitimate measures to reduce illegal immigration should not result in refugees being denied access to protection within the European Union, and the United Nations High Commissioner for Refugees has warned the European Union against making any attempt to undermine the Geneva Convention and the other additional forms of protection that are designed to ensure that Afghan refugees are not deported to Afghanistan.
A large number of MEPs, from four different groups, have signed an appeal along these lines. I call on you, Mr President, to talk to the European Commission, the United Kingdom and France, and our House, our Chamber, must take up this issue in order to prevent this crime against the right of asylum from being committed.
Mr President, I would like to denounce the restrictions suffered by the Catalan language in the Spanish state. More specifically, I am referring to the Autonomous Government of the Valencian Community which, in 2007, closed the TV repeaters of La Carrasqueta and Mondúver. Some other TV repeaters will be closed in the coming months.
These TV repeaters allow the reception of Catalan television in the Valencia region. The Valencian Autonomous Government is acting against the Audiovisual Media Services Directive, which ensures the free circulation of television contents between European countries. Inside the EU, cultural freedom exists but, inside the Spanish state - for Catalan television - it does not exist. This is the sad paradox I wanted to share with all of you this afternoon.
(DE) Mr President, ladies and gentlemen, 'equal pay for equal work' is a principle of the 1957 Treaty establishing the European Community. This principle is still topical today because, although more and more women occupy managerial positions, there is still a blatant income divide. It is incomprehensible that women, merely because they are women rather than men, are paid a lower wage for the same work, especially the same standard of work. The benefit to a modern democratic society when it finally fully implements this principle, which we should rather call a demand, should be clear and obvious to everyone. I therefore think it is important for something to be done to improve current laws and wage transparency. One small example is Austria, where the income divide is about 28%.
(ES) Mr President, I would like to condemn an event that is without precedent in the ten year reign of King Mohammed VI in Morocco: the fact that a Moroccan military court is going to try seven Saharan independence activists for collaborating with the enemy, a charge that could carry the death penalty.
This has not happened since the times of King Hassan II. A civilian has never been put in the dock in a military court. This means that repression is once again intensifying in this former Spanish colony.
While the complicit silence of the European Union is very striking, what is even more serious is the silence of the Spanish Government, which is primarily to blame for the current situation in the Western Sahara due its abandonment of the area.
My question is therefore a very direct one: is this the Moroccan regime with which we want to have a special relationship? Is this the regime with which we want to establish a relationship of friendship and mutual respect? How many more times can we and must we keep quiet in the face of what is happening in the Western Sahara?
Is this the way they intend to resolve the problems that are currently facing the whole of that population? I think that it is precisely now, in the context of these negotiations, that we should give a clear, firm response to this situation.
(RO) The European Union has 1 636 border points designated as checkpoints for entering EU territory and every year, approximately 900 million border crossings are made. I am actually from a region located at the European Union's external border and I am very much aware of the problems encountered by the customs authorities. This is why I believe that we must address this issue with utmost seriousness and review the Frontex agency's mandate.
Frontex is currently facing a number of problems. For example, Member States must take a more active involvement in cooperating at the European Union's external borders. More attention must also be focused on cooperation with third countries which are, in many cases, the countries of origin or transit countries for illegal immigration. The Stockholm Programme actually helps reinforce the involvement of Frontex so that this agency will play a key role as part of the future integrated mechanism for monitoring the EU's borders.
(PL) Mr President, in view of the increasing amount of freight moving from the north to the south of the continent, and the insufficient number of transport corridors, I should like to underline the significance of the Central European Transport Corridor, CETC Road 65. This encompasses road, inland waterway and rail transport through an area which links the Baltic Sea with the Adriatic and runs from Sweden through Poland, the Czech Republic, Slovakia, Hungary and Croatia.
The corridor would be an axis of regional development for the entire area through which it runs. It would fully accord with the principles of intermodality and would have a balanced influence on the natural environment. It would help increase the tempo of social and economic development in a large part of the European Union by increasing speed and volumes of trade between countries of the Baltic Sea region and countries of the Mediterranean and Adriatic region.
It is my duty as an MEP, but also as a specialist who has been associated with the transport industry for years, to ask for support for the CETC project. It fully deserves to be included in the existing TNT network of Pan-European Transport Corridors.
(FR) Mr President, following the dismantling of the 'jungle' camp in Calais at the end of September, I wish to denounce here the organisation, by France and the United Kingdom, of forced returns to Afghanistan, a country in total chaos.
Like my colleague, Mr Désir, who spoke just now, I too call on the European Commission to put pressure on the Member States so that they stop putting these people's lives in grave danger by forcibly returning them to Afghanistan.
We know that these migrants are unable to apply for asylum in France under the Dublin II Regulation because they are liable to be deported to Greece or Italy, where the detention conditions are unacceptable and the chances of them seeing their asylum applications succeed are slim.
The only effect that dismantling the 'jungle' camp has had is to make the tragedy suffered by these migrants in need of protection even more traumatic. In contrast to the objectives set by the French authorities, these migrants have become more vulnerable as a result of the camp closure, and they are even more likely to be handed over to people traffickers who, for their part, are not in the least bit worried.
Now more than ever, we must remember that the credibility of an asylum system is compromised if it fails to protect the people who need protection.
Mr President, I welcome the endorsement by the United Nations Human Rights Council (HRC) of the recommendations of the Goldstone report and their call for an end to the illegal siege of Gaza, which is causing so much human suffering. I propose that our relevant parliamentary committees should now examine without delay what steps the European Union should be taking to ensure that the Goldstone recommendations are pursued in an effective way.
I was shocked that four Member States of this Union - Italy, the Netherlands, Hungary and Slovakia - voted against the HRC resolution. Human rights and international law are not optional extras to be defended or ignored depending on the relevant political advantages. All our Member States must defend international law and human rights without fear or favour, otherwise our credibility is undermined as a force for justice in the world - and, indeed, as an honest interlocutor for peace in the Middle East.
Finally, could I ask that, in the spirit of the Lisbon Treaty, you insist that no new agreements with Israel are signed by the Commission or the Council in the coming week.
(PL) Mr President, in the second half of September this year, Russia and Belarus held military exercises codenamed 'West' 2009 and 'Lake Lagoda' 2009. It was the largest undertaking of its kind on the western borders of Russia since the end of the Cold War. Assault exercises on a similar scale last took place in 1981, at the height of the Cold War. It is interesting that the 'West' 2009 phase started on 18 September, which was almost to the day the 70th anniversary of the Soviet invasion of Poland. Part of the exercises were held at the mouth of the Bay of Gdańsk, and 'Lake Lagoda' 2009 is universally thought by experts to represent preparations for a potential attack on the Baltic countries and Finland.
Despite openly hostile moves by the Russian Federation, both the European Union and NATO have remained passive. They still have not developed a strategy for defence in the event of an invasion from the east because some of the countries and NATO members consider the question too sensitive politically.
In view of the approaching EU-Russia Summit, and also in view of the facts I have mentioned, I have submitted a question on the matter to the Council of the European Union.
(ES) Mr President, agreements should be honoured and rules should bind everyone equally. This statement, which may seem obvious, is not so obvious in reality when we are talking about the Association Agreement between the European Union and Morocco, which contains consistent irregularities, as recognised by the European Anti-Fraud Office.
Spanish tomato producers, particularly in the Canary Islands, are going through a difficult time, and need the agreement to be honoured, but also want to know what the Commission plans to do about the new agreement that is still being negotiated: whether an increase has been offered in the preferential tomato quota and under what terms, whether the entry price system is going to be changed to prevent further breaches in the future, and whether the plant health requirements demanded of European producers are going to be enforced.
Also, while we are talking about agreements, banana producers are also following negotiations, in some cases bilateral negotiations with third countries, with a great deal of concern, because such dealings could have irreparable consequences if they do not go hand in hand with compensatory measures.
In both cases, the Commission cannot abandon its producers and we cannot allow that to happen.
(FR) Mr President, I would like to draw your attention to the arrest of Mohammad Othman, a 33-year-old Palestinian human rights activist and supporter of the non-violent civil society campaign of boycott, divestment and sanctions.
Mohammad Othman was arrested on 22 September by the Israeli authorities. Since then, his detention period has been repeatedly extended by the Israeli army. A military judge is due to rule on his detention on Tuesday 20 October - i.e. tomorrow.
Mr President, on behalf of the European Parliament, I call on you to take action to ensure that this human rights activist, whose only crime is a thought crime, is released.
This week, we are going to award the Sakharov Prize. Sadly, we cannot give the Sakharov Prize to all human rights campaigners, but at least let us offer them our support when their freedom is in jeopardy.
(PL) Mr President, I speak today as a member of the Committee on Culture and Education, and also as a member of the Committee on the Internal Market and Consumer Protection. In this role, I appeal for continued, comprehensive consultations and efficient action on the matter of the digitalisation of books and the role of Google. We cannot allow our market, all that we have accomplished in this area in Europe, to be dominated by one firm. We must develop good legal instruments, which will protect the interests of our authors and publishers, and the European Union must do this together with others, especially with the United States, but also with other countries in today's globalised world.
It is a question of our European literature, our culture, and our identity. We must develop these things, and act together to protect them. They are our European authors and our European publishers. The problem of digitalisation is too important to be decided only across the Atlantic. We must establish this legislation together, and we must devote the greatest attention to this matter.
(RO) These days are crucial to the democratic development of the Republic of Moldova. The election of the president by the new parliament, scheduled for 23 October, was postponed due to a lack of competition. Once again, by resorting to subversive tactics through not put forwarding a candidate, the Communist Party is attempting to sabotage the path to democracy.
It is our duty to monitor the entire process closely to ensure that the constitutional provisions are applied and that the Republic of Moldova passes the democratic test of elections.
The strengthening of democracy in this country must be one of the priorities of the European Union in its neighbourhood policy. This can then serve as an example for the entire area to the east of the EU. It is our duty to offer this democratic government a new opportunity by providing it with the moral and technical support that it needs. The most appreciated sign of this support would probably be to come up with a viable solution for giving the citizens of the Republic of Moldova access to the European Union.
(SL) After some serious and careful thought, the voters of Ireland have ratified the Treaty of Lisbon with a two-thirds majority. We receive this news with pleasure and pride, as the Treaty will enable further enlargement. The only ones still making their minds up are President Václav Klaus and the Czech Constitutional Court.
I come from the former Yugoslavia and I have memories of us supporting Czechoslovakia, not just when they played ice hockey against the Soviet Union, but on every occasion and in every context. From the time when the forces of the Warsaw Pact invaded Czechoslovakia during the Prague Spring, we always showed solidarity with them. On this occasion, however, I cannot and must not do so, as that would be to the detriment of the European Union, my own country and any future candidate countries.
I must express our concern publicly and say that we will not allow ourselves to be blackmailed. For this reason, I call on the political leaders and the public opinion of both the current and future candidate countries to let the President of the Czech Republic know that he is toying with our destinies and with their destinies. It is high time that this game came to an end.
(HU) Mr President, ladies and gentlemen, three years ago, on 23 October 2006, tens of thousands of people gathered in Budapest to celebrate in a dignified manner and commemorate the 1956 Hungarian Revolution and fight for freedom which our people waged against the Communist dictatorship. Three years ago, terrorists disguised in police uniforms without any identification insignia used banned weapons to disperse the crowd that was holding a peaceful commemoration. This was presumably under the political order of the party which has succeeded the Communist dictatorship.
It took 50 years after 1956 for Hungarian blood to be shed again on the streets of Budapest. On Friday of this week, 23 October, at 15.00, several thousand people will commemorate the events of 1956 again on Deák Square. We Jobbik MEPs, along with several fellow Members, such as Andreas Mölzer and Bruno Gollnisch, will monitor at this location the physical safety of those attending the commemoration. However, I would like the European Parliament to send observers and I would ask Mr Buzek in particular to draw the Hungarian police chiefs' attention to observing the European Convention on Human Rights.
(MT) The past weeks have witnessed a number of violent incidents in the Holy City of Jerusalem, in the Al Aksa area. Both sides are pointing fingers at each other as to who is to blame, who the instigator is, and who is ultimately responsible for these violent acts. As frequently happens in this region, one incident can quickly escalate into a crisis. Let us not forget, in fact, that the most recent Palestinian intifada took place right after the incidents in Al Aksa. In a situation such as this, I believe that we must analyse our duties as the European Parliament. We are duty bound to take a clear stand against all unilateral measures and to ensure we put a stop to all international law violations immediately. Experience has taught us that in situations like these, we should not remain silent.
(SK) For three and a half months, Slovakia has been subjected to a brutal campaign of discreditation concerning the amendment to the national language law.
EPP Vice-President, Viktor Orban, said in Romania in July that Hungarian foreign policy must treat this matter as a serious instance of 'casus belli' which translates as 'a cause for war'. One week later, the former Hungarian ombudsman for ethnic minorities, Jenö Kaltenbach, stated that all of the minorities in Hungary had suffered a complete loss of identity, unable to speak their own languages and unaware of their own history. The words of the former ombudsman did not provoke the slightest political or media debate.
Greater Hungarian nationalists are not interested in the rights of minorities in Hungary but only in the rights of Hungarian minorities in other countries. The innocent people living in the south of Slovakia have, in this way, become hostages to these nationalists and their dreams of a politically reunited Hungarian nation.
(PT) Regional differences remain a challenge in the context of an enlarged European Union. For this reason, it is essential that cohesion policy supports those regions and Member States that are less developed. That is why we are extremely apprehensive about the recent amendment to the General Regulation on the European Regional Development Fund and the Cohesion Fund proposed by the Portuguese Government to the European Commission.
This amendment establishes exceptions to the general rule on the geographical eligibility of expenditure relating to operations with a spillover effect and those relating to technical assistance, allowing funds destined for the convergence regions of Northern Central Portugal, Alentejo and the Azores, to be actually disbursed in the Lisbon area.
This amendment may constitute a violation of the principle of economic and social cohesion - a principle that is a cornerstone of the European project.
(FI) Mr President, I am concerned about freedom of religion in Turkey. Turkey's possible membership of the EU depends on its fulfilment of all the Copenhagen criteria. Recently, the country has seemed less willing to improve the situation with regard to its human rights and freedom of religion because of internal tensions. There has also been negligence in the investigation of crimes against churches. What is more, the Orthodox Church, for example, is still unable to choose its Patriarch freely and irrespective of nationality, and there are ever more attempts to place restrictions on clerics as regards wearing their priestly garb in public.
Concrete measures are to be expected of Turkey in talks on its membership, measures which would demonstrate that it understands and recognises the value of the European cultural heritage, even on Turkish soil. For that reason, Turkey should immediately allow the Halki Seminary, for example, to continue to function and, furthermore, restore the protection of church property.
(RO) The surveys published by the European Commission indicate that the current account deficits of the large majority of European Union Member States are expected to exceed the 3% of GDP limit during 2009 and 2010. Similarly, in 2010, an average level of public debt of 80% is envisaged for the 27 Member States and of more than 80% for the countries in the euro area.
In the case of Eastern European countries, however, the need to curb the recession clashes with the duty to comply with the Maastricht criteria. In fact, a discrepancy can be seen between the requirements of the Stability and Growth Pact for the countries in the euro area, where deficits and public debt are on the rise, and the extremely stringent standards imposed on those wishing to join the euro area.
It is therefore necessary to adapt the Maastricht criteria to the current climate and economic realities characterised by larger cyclical movements. Adapting the Maastricht criteria and providing quicker access for Eastern European countries to the euro area would strengthen the European Union and continue the integration process.
(EL) Mr President, I should like to speak about accidents at work in Greece and Europe. The shortcomings and negligence of shareholders, control mechanisms and national and Community authorities in applying health and safety regulations is criminal. The statistics for my country, Greece, are tragic. There were 142 fatal accidents in 2008 and there have been more than 56 since the beginning of 2009.
At a time when lives are being lost, companies, the national authorities and the Commission are addressing the issue in a very relaxed manner and crimes are basically going unpunished; crimes for the sake of profits, such as the crime which France Telecom has been committing since February 2008. Last week, another worker, just 25 years old, committed suicide due to the intolerable working conditions. What does the Commission have to say about that? Had it been a different matter, it would have intervened. That is why I call on the Bureau and my fellow members to observe a minute's silence at some point during the three-day plenary for the victims of France Telecom and other accidents at work.
Mr President, last month, I informed the plenary of the discovery of the remains of Cypriot soldiers who, during the invasion of 1974, were photographed surrendering to the Turkish army, alive and well. In a new development, the European Court of Human Rights has found Turkey guilty of cruel and inhumane behaviour towards the relatives of missing soldiers of that period by failing to investigate and inform the relatives about their fate. Turkey was ordered to pay compensation in this regard. I call again on this Parliament to urge the Turkish army to provide its records to the UN Committee on Missing Persons for the resolution of this humanitarian issue.
(IT) Mr President, ladies and gentlemen, firstly I would like to thank you for asking the Belgian and French authorities to provide me with police protection.
To feel the solidarity of the institutions when you are on the frontline fighting a phenomenon such as the mafia in Italy, which has resulted in many victims over many years, is really important in my view, and I offer my heartfelt thanks. However, for some time, Mr President, mafia organisations have been a global phenomenon: not just through money laundering, but also through their permanent presence in various European countries, and also via immigration.
When, on 16 July this year, I called for the establishment of a committee of inquiry into mafia organisations in Europe, I did so with the aim not only of serving my country, but also the European Community, in the belief that a lack of vigilance when it comes to organised crime associations such as the mafia could have a negative impact on citizens' quality of life and safety and on development mechanisms. And it is strange, I have finished, Mr President ...
(The President cut off the speaker)
Thank you. I would like to say that I have also asked the authorities in Brussels to increase vigilance around the European Parliament, because we have had an unfortunate incident recently. The Brussels authorities have replied very positively to the European Parliament's request, and talks are also being held on this subject.
(RO) The report published to mark World Food Day indicates that one in six people are suffering from hunger and the number of undernourished people in the world has passed the 1-billion mark, while the number of people blighted by famine has risen by 100 million in just one year.
During this entire period, the World Food Programme has been facing a 50% drop in international donations compared with 2008, which is having a serious impact on the volume of food aid being supplied to poor countries.
The European Union is the leading campaigner against global famine. Its position was strengthened by the commitment made at the G8 summit in L'Aquila to provide EUR 2 billion, which is in addition to the EUR 1 billion Food Facility. This is a large sum, but is still far from what would be required to meet the objective set by the UN, which is to halve the number of people suffering from endemic hunger.
A much broader political effort is required to mobilise the resources of all the major industrialised powers in the world. I believe that a Marshall Plan is an absolute necessity with a much more specific and tangible objective, which is to help the billion of our fellow human beings suffering from hunger rise above the subsistence threshold.
Mr President, the missile defence project of the former US Administration, of which Europe has been made part, was fiercely contested by Russia, which chose to see in it a move directed against it, and by some Europeans who were upset because the Russians were upset.
The Obama Administration is trying to address such a position by shifting defence from the long-range to the short- and medium-range missile threat, thus increasing the direct protection of Europe, and apparently by accepting Russian cooperation through providing a radar facility in the Caucasus.
Still some Europeans contest the project, ignoring its new orientation. Russia has not spoken yet. I only wish that the European position is not moulded only by this fact, but reflects a genuine search to find the best way to protect European soil from this real threat, in cooperation with the US, and with Russia, too, if the latter is willing.
Mr President, last year, this House debated the use of whole-body scanners at airports and subsequently the European Commission withdrew its proposal in this regard.
Recently, at Manchester Airport, a new trial was started and legal advice has now been given that to use these machines on minors could be in breach of child safety and protection legislation because of the nature of the image produced. Similar cases of this nature took place in 2005 and 2006 by the Action on Rights for Children group, which resulted in the banning of the use of body scanners on under-18 year olds.
Since the very raison d'être for these machines has now been compromised by this legal advice - and I address this directly to Commissioner Barrot - is it not now time that the Commission ruled that the use of these types of scanner in the EU should not be allowed, since my constituents travelling anywhere in the Union should not be subject to this indecent and degrading treatment? I also call for a global ban on such technology in order to protect all EU citizens.
(HU) Mr President, last year I protested against religious fanaticism and the persecution of Christian minorities, and I am doing the same again this year. Having heard about the most recent anti-Christian acts in India, Bangladesh, Afghanistan, Pakistan and Turkey, allow me to speak out again against the continuing atrocities in the name of religious exclusivism, which are being perpetrated in general by Muslim and Hindu fanatics against our fellow Christians.
However, in India, in the states of Orissa and Gujarat, both practising Christians and Muslims are suffering severe persecution. In Transylvania, Romania, where I come from, religious freedom was proclaimed by the Edict of Torda in 1568. Religious freedom is both an individual and a collective human right. Jesus says: 'I desire mercy and not sacrifice'. According to the teachings of our faith, I call on Jerzy Buzek, the Subcommittee on Human Rights and the European Commission to ...
(The President cut off the speaker)
Mr President, the imminent closure of Independent Network News, a Dublin-based news agency providing a first-rate national and international news service to the majority of Ireland's local radio stations, raises serious and legitimate questions about the ownership, plurality and regulation of the media in Ireland. Local radio stations in Ireland are required to ensure that 20% of their news content is national and international. This service has largely been supplied by INN in recent years.
On foot of INN's demise, the Newstalk station owned by Communicorp - which is also a major shareholder in INN - has been awarded the contract to provide a replacement service for the next six months. UTV, whose withdrawal from INN precipitated the service's demise, has also been centrally involved in the efforts to source a replacement service. The National Union of Journalists has raised important questions over the appropriateness of the involvement of these two bodies in this process, in the context of diversity of media ownership in Ireland. These questions must be fully explored.
(SK) I would like to warn you that representatives of Hungary are attempting to provoke Slovakia. On 21 August 20 years ago, a Soviet and Hungarian army invaded the former Czechoslovakia.
On the very same day this year, Hungarian President Sólyom, despite the reservations of three senior representatives of the Slovak Republic, was preparing to take the provocative step of unveiling a statue of a Hungarian king on the ethnically mixed territory of Slovakia. Today, he is protesting that he was denied entry into Slovakia.
On a visit to Slovakia last week, Viktor Orban, head of the leading Hungarian political party Fidesz, called on the Hungarian minority to undertake autonomy-related initiatives. He called for joint planning over the future of Hungarians in the Carpathian basin. This is a revival of the idea of Greater Hungary - a provocation that has no place in a modern Europe. It is playing with fire and the European institutions must not turn a blind eye to it.
(RO) I would like to say that there is no specific mention made of sport in the Treaty of Lisbon, and particularly of football, an activity which has a huge social and cultural influence. I would like to tell you that there is no legal basis for an EU policy on sport.
In actual fact, sports are governed by the rules of the relevant sports associations, but I believe, Mr President, that it must be clearly specified in the Treaty that activities and the organisation of sports activities should operate according to the rules of the relevant sports associations, while any activities linked to these sports activities should operate according to civil regulations and laws.
The debate is closed.